DETAILED ACTION
	The receipt is acknowledged of applicant’s amendment and IDS, both filed 11/10/2021.

	Claims 1-34 previously presented. Claims 5, 11, and 29 have been canceled and claims 35 and 36 have been added by the amendment filed 11/10/2021.

Claims 1-4, 6-10, 12-28, 30-36 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-10, 12-28, 30-36 are rejected on the ground of nonstatutory double s 1-26 of U.S. Patent No. 10,952,971. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully claimed by the issued patent and would be covered by any patent granted on the current application since the issued claims and the instant application are claiming common subject matter as follows:  a pharmaceutical composition and method of its making, the pharmaceutical composition comprising: (1) a plurality of taste-masked particles, wherein each taste-masked particle comprises: (a) a drug-containing core particle; (b) a taste-masking membrane disposed on said drug-containing core particle comprising a combination of (i) a water-insoluble polymer and (ii) a gastrosoluble polymer, and (2) a plurality of rapidly-dispersing microgranules comprising (i) a disintegrant and (ii) a sugar alcohol or a saccharide or a combination thereof, wherein each of said disintegrant and sugar alcohol or saccharide is present in the form of particles. The issued method claims and the instant method claims recite the same steps for making the composition. The issued claims anticipate the present claims. 

Claims 1-4, 6-10, 12-28, 30-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,568,832. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully claimed by the issued patent and would be covered by any patent granted on the current application since the issued claims and the instant application are claiming common subject matter as follows:  a pharmaceutical composition and method of its making, the .

Claims 1-4, 6-10, 12-28, 30-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,471,017. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully claimed by the issued patent and would be covered by any patent granted on the current application since the issued claims and the instant application are claiming common subject matter as follows:  a pharmaceutical composition and method of its making, the pharmaceutical composition comprising: (1) a plurality of taste-masked particles, wherein each taste-masked particle comprises: (a) a drug-containing core particle; (b) a taste-masking membrane disposed on said drug-containing core particle comprising a combination of (i) a water-insoluble polymer and (ii) a gastrosoluble polymer; and (2) a plurality of rapidly-dispersing microgranules comprising (i) a disintegrant and (ii) a sugar alcohol or a saccharide or a combination thereof, wherein each of said disintegrant and . 

Claims 1-4, 6-10, 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,130,580. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully claimed by the issued patent and would be covered by any patent granted on the current application since the issued claims and the instant application are claiming common subject matter as follows:  a pharmaceutical composition comprising: (1) a plurality of taste-masked particles, wherein each taste-masked particle comprises: (a) a drug-containing core particle; (b) a taste-masking membrane disposed on said drug-containing core particle comprising a combination of (i) a water-insoluble polymer and (ii) a gastrosoluble polymer; and (2) a plurality of rapidly-dispersing microgranules comprising (i) a disintegrant and (ii) a sugar alcohol or a saccharide or a combination thereof, wherein each of said disintegrant and sugar alcohol or saccharide is present in the form of particles. The issued claims anticipate the present claims.  

Claims 1-4, 6-10, 12-28, 30-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,884,014. Although the claims at issue are not identical, they are not patentably distinct from each the subject matter claimed in the instant application is fully claimed by the issued patent and would be covered by any patent granted on the current application since the issued claims and the instant application are claiming common subject matter as follows:  a pharmaceutical composition and method of its making, the pharmaceutical composition comprising: (1) a plurality of taste-masked particles, wherein each taste-masked particle comprises: (a) a drug-containing core particle; (b) a taste-masking membrane disposed on said drug-containing core particle comprising a combination of (i) a water-insoluble polymer and (ii) a gastrosoluble polymer; and (2) a plurality of rapidly-dispersing microgranules comprising (i) a disintegrant and (ii) a sugar alcohol or a saccharide or a combination thereof, wherein each of said disintegrant and sugar alcohol or saccharide is present in the form of particles. The issued method claims and the instant method claims recite the same steps for making the composition. The issued claims anticipate the present claims.

Claims 1-4, 6-10, 12-28, 30-36 are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over the several patents where the claims at issue are not identical to the claims of the claims of the issued patents, however they are not patentably distinct from each other. These are the claims of the following patents: claims 1-21 of U.S. Patent 8,545,881; claims 1-24 of U.S. Patent 9,089,490; and claims 1-19 of U.S. Patent 9.730,896.


Applicants must bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, 12-28, 30-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific water insoluble polymers combined with specific gastrosoluble polymers, and specific sugar alcohol and disintegrant of certain particle sizes at specific ratio to form ODT, does not reasonably provide enablement for all water insoluble polymers, all gastrosoluble polymers, all sugar alcohol and all disintegrants. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the 
Nature of the invention and Breadth of the claims: The claims are directed to a orally dispersing tablet (ODT) and method of its making comprises a plurality of taste-masked particle comprises: (a) a drug-containing core particle; (b) a taste-masking membrane disposed on said drug-containing core particle comprising a combination of (i) a water-insoluble polymer and (ii) a gastrosoluble polymer; and a plurality of rapidly-dispersing microgranules comprising (i) a disintegrant and (ii) a sugar alcohol or a saccharide or a combination thereof, wherein each of said disintegrant and sugar alcohol or saccharide is present in the form of particles having average diameter not more than 30 µm, and ingredients are present at specific ratios.  It is well established that, the enabling specification must teach those skilled in the art to make and use the full scope of the claimed invention without undue experimentation. “Although not explicitly stated in section 112, to be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." Vaeck, 947 F.2d at 495, 20 USPQ2d at 1444; Wands, 858 F.2d at 736-37, 8 USPQ2d at 1404; In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (the first paragraph of section 112 requires that the scope of protection In re Wright (CAFC) 27 USPQ2d 1510 at 1513.
With regard to scope, the specification places clear boundaries on water insoluble polymer and gastrosoluble polymers that can be combined in a specific ratio. The specification also places boundaries on saccharides and sugar alcohols and disintegrant to be present in a specific ratio and specific particle sizes in order to form the claimed microgranules having diameter less than 400 µm to form ODT. Thus, it is incumbent upon the disclosure to teach the skilled artisan how to formulate and use the claimed composition such that can use full scope of water-insoluble polymers, gastro-soluble polymers, and full scope of sugar alcohols or saccharides, and disintegrant embraced by the claims without undue experimentation.
Amount of direction provided by the inventor and existence of working examples: At the outset, it is noted that the instant disclosure describes specific water insoluble polymers and specific gastrosoluble polymers listed in paragraph [0040] the claimed ratio of 95/5 to 50/50, and describes specific saccharide and disintegrant at ratio of 90/10 to 99/1 wherein the saccharides and disintegrant have diameter of less than 30 µm and form microgranules of less than 400 µm in diameter, and finally form ODT. Although, the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), lack of a working example is a factor to be considered, especially in a case involving an unpredictable art. The pharmaceutical arts are generally viewed as unpredictable and achieving a useful therapeutic outcome is full scope of what is claimed. 
The instant disclosure describes ODT comprising a water-insoluble polymer and (ii) a gastrosoluble polymer at ratio of 95/5 to 50/50, wherein the water-insoluble polymer is selected from the group consisting of ethylcellulose, polyvinyl acetate, cellulose acetate, cellulose acetate phthalate, cellulose acetate butyrate, methacrylate copolymers and combinations thereof, and the gastrosoluble organic or inorganic pore-former is selected from the group consisting of calcium carbonate, calcium phosphate, calcium saccharide, calcium succinate, calcium tartrate, ferric acetate, ferric hydroxide, ferric phosphate, magnesium carbonate, magnesium citrate, magnesium hydroxide, magnesium oxide, magnesium phosphate and mixtures thereof. The specification also describes a plurality of rapidly-dispersing microgranules comprising (i) a disintegrant and (ii) a sugar alcohol or a saccharide or a combination thereof at ratio of 99/10 to 99/1, wherein each of said disintegrant and sugar alcohol or saccharide is selected from few group of compounds and present in the form of particles having diameter of 30 µm and the microgranules having diameter of 400 µm. With regard to other ingredients, the application provides only speculation. 
State of the prior art and level of predictability in the art: The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention 
The pharmaceutical art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws.  In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.
In the instant case, at the filing date of the present application, the state of the art with regard to using all water insoluble polymers, all gastrosoluble polymers, all saccharides or sugar alcohols, and all disintegrant, was at an early stage of development and obtaining therapeutically effective outcomes by administering compositions such as the composition currently claimed was highly unpredictable. At the time of filing of the instant application the skilled artisan would recognize that using any water insoluble polymer, any gastrosoluble polymer, any saccharide or any disintegrant and any particle sizes of the microgranules would be highly unpredictable in forming ODT.
Relative skill of those in the art and quantity of experimentation needed to make or use the invention: Although the relative level of skill in the art is high, one of ordinary skill would not have been able to develop any pharmaceutical formulation from any ingredients encompassed by the claims without undue experimentation. Given the 
The law is clear that the first paragraph of 35 USC § 112 requires more that the disclosure of a theoretical possibility. “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that ‘a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’) Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.” Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, 1005. See also Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297 (Fed. Cir. 2005) (In response to Rasmusson’s argument that the enablement requirement of section 112 does not mandate a showing of utility or, if it does, it mandates only a showing that it is “not implausible” that the invention will work for its intended purpose, the Court states, “As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated 
In view of the broad scope of the claims, the nascent and unpredictable state of the art and the failure of the application to teach one of skill in the art how to make and use the full scope of the claimed invention as asserted in the disclosure in clear, concise and exact terms, it must be concluded that one would not be enabled to make and use the invention as broadly as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, 12-28, 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The expression “not more than about” in claims 1, 2, 20, 22, 26, 27, 28 and 34-36 without lower limit to the claimed values render the claims indefinite. Further, the expression “not more than about” does not set forth the metes and bounds of the claim. Recourse to the specification does not define the expression. The expression permits two contradicting interpretation of the claims. The term “not more than" permits values equal to the value following the term and less than that value, and the term “about” 
	 
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 
Claim Rejection — 35 USC §112 First Paragraph
Applicant argues that claims 1 and 22 have been amended to recite ODT and the amount of taste-masking membrane disposed on the drug-containing core particles at a weight gain of from about 5% to about 50% by total weight of the coated particle, the ratio of sugar alcohol and/or saccharide to disintegrant in the rapidly dispersing microgranules in a range from 90/10 to about 99/1, and the ratio of rapidly dispersing microgranules to taste-masked particles in a range of about 6/1 to about 2/1. A skilled artisan can make and use the claimed ODT by combining the claimed components at the recited amounts and ratios. As explained in MPEP 2164.01, the test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation. (United States v. Teletronics Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)).

In response to this argument, it is argued that the present rejection is a scope of enablement rejection, i.e. the specification while being enabled to certain water-insoluble polymer, gastro-soluble polymers, and saccharides or sugar alcohols, and disintegrants to form the ODT, the specification is not enabled to the full scope of these ingredients. The specification is being enabled only to specific ingredients while the claims are encompassing broader scope than the enabled ingredients by the disclosure. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Instant claims encompass all water-insoluble polymer, all gastro-soluble water-insoluble polymer is selected from the group consisting of ethylcellulose, polyvinyl acetate, cellulose acetate, cellulose acetate phthalate, cellulose acetate butyrate, methacrylate copolymers and combinations thereof, and the gastrosoluble organic or inorganic pore-former is selected from the group consisting of calcium carbonate, calcium phosphate, calcium saccharide, calcium succinate, calcium tartrate, ferric acetate, ferric hydroxide, ferric phosphate, magnesium carbonate, magnesium citrate, magnesium hydroxide, magnesium oxide, magnesium phosphate and mixtures thereof; disintegrant and sugar alcohol or saccharide is selected from few group of compounds. Therefore, applicant envisioned the present invention practiced by specific ingredients, and not with all the broad scope of ingredients encompassed by the claims.  
Accordingly, it is the examiner’s duty to determine exactly what subject matter is encompassed by the claims. See, AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003). The present claims encompass implantable devices only as disclosed by the specification. Nowhere applicants have disclosed any devices to practice the instant method other than specific implantable devices, as set forth.
The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed.Cir. 1993).  
Additionally, the claims are broad, and the examiner’s concern is that the scope 

Applicant argues that the specification includes working Examples 1, 3, and 5-7 that describe in detail how to make and use the presently claimed ODTs. In particular, these examples provide step-by-step instructions for preparing a variety of drug-containing particles. These examples also explicitly teach how to apply a taste-masking membrane, as claimed, and give experimental release-rate values that enable a skilled artisan to assess the suitability of the taste-masked drug particles for use. Example 1 further describes the preparation of the rapidly-dispersing microgranules that are present in each ODT composition. Furthermore, each example provides a detailed procedure for blending and compressing the claimed components at the claimed ratios to form the desired ODT. As described in paragraphs [0060], [0064], [0066], [0069], and [0071], the drug-release profile of each prepared ODT may be evaluated using a standard USP Apparatus 2 method. Thus, using the manufacturing methods and USP Apparatus 2, a skilled artisan would be able to make and use an ODT having the claimed components at the claimed amounts and ratios, and test the ODT for its ability to disintegrate in the buccal cavity within a targeted period of time.

In response to this argument, it is argued that the examples of the present specification are enabled for specific drugs and specific species of each of the claimed ingredients, while applicant are claiming broad genus encompassing all species of each ingredient. The disclosed species does not support the claimed genus. The claimed genus of water insoluble polymer and gastrosoluble polymer are overlapping in scope and is not clear from disclosing specific species from each ingredients that all the species fall within the claimed broad ingredient will work the same way in formulating 

Applicant argues that that pharmaceutically acceptable “water- insoluble” and “gastrosoluble” are art-recognized classes of polymers that have specific function (i.e., water-insoluble polymers are soluble in water; gastrosoluble polymers are soluble in the gastrointestinal environment). To this end, the prior art of record confirms that such terms have an art-recognized meaning. For example, U.S. Patent Publication No. 2001/0046964 considered by the Examiner on May 10, 2021 describes a pharmaceutical dosage form comprising a membrane that includes a water-insoluble polymer. The test of enablement requires consideration of the disclosures in the application and the information known. MPEP 2164.01 citing United States v. Teletronics Inc., 8 USPQ2d 1217 (Fed. Cir. 1988). The disintegrants and sugar alcohols/saccharides used in the claimed rapidly-dispersing microgranules, are also well-known components. See, e.g., 2001/0014340 considered by the Examiner on May 10, 2021. Based on the common knowledge in the art, a skilled artisan would therefore be able to identify disintegrants and sugar alcohol/saccharides that would be suitable for use in the ODTs of the present claims. Based on the common knowledge of the claimed ingredients, the guidance in the present specification for evaluating drug release, and the disclosure of representative examples of each of these components, a skilled artisan would be readily able to make and use the claimed ODTs.

In response to this argument, while claimed ingredients are descried in the art, however, applicants only show the claimed ODT with specific species of each ingredient that form specific ratio in order to achieve the claimed ODT. The claims are broader than the disclosure. While applicant disclosed specific ingredients, however applicant is claiming much more than what is disclosed. Applicant practiced ODT using specific beads and microgranules in term of ingredients of each. The pharmaceutical arts are generally viewed as unpredictable and achieving a useful therapeutic outcome is unpredictable. Thus, the relevant question in light of the failure of the application to provide a working example for the broadly claimed elements is whether the claimed pharmaceutical composition is otherwise disclosed such that the skilled artisan would full scope of what is claimed. 
A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").

Claim Rejection — 35 USC §112 Second Paragraph
Applicant argues that phrases “about” and "at least about" (which is similar to the expression “not more than about’) are not per se indefinite. In fact, the only example provided in the MPEP where the phrase “at least about” (and thus similar expression) is indefinite is when there is close art, but that is not the case here because there are no prior art rejections in the present office action.

In response to this argument, it is argued that applicants have not defined the phrase “not more than about”, and the phrase provides two contradicting definitions. The term “not more than" permits values equal to the value following the term and less than that value, and the term “about” permits values below and above the claimed value, usually 10% unless otherwise defined in the specification, that is not permitted by the phrase “not more than”. The boundaries of coverage is not imposed by the disclosure. The boundaries of coverage is not imposed by the disclosure. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02.
 
Double Patenting
The examiner acknowledges Applicant’s request to hold the nonstatutory 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                       /I.G./